

115 HRES 683 IH: Recognizing January 2018 as “National Mentoring Month”, and for other purposes.
U.S. House of Representatives
2018-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 683IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2018Mr. Renacci (for himself, Mrs. Davis of California, Mr. Schiff, Mr. Langevin, Mr. Ryan of Ohio, Mr. Carson of Indiana, Ms. Sewell of Alabama, Mr. Vargas, Mrs. Demings, Mr. Payne, Mr. Costa, Mr. Raskin, Ms. Norton, Ms. Bass, and Mr. Hastings) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONRecognizing January 2018 as National Mentoring Month, and for other purposes.
	
 Whereas the goals of National Mentoring Month are to raise awareness of mentoring, recruit individuals to mentor, celebrate the powerful impact of caring adults who volunteer their time for young people, and encourage organizations to engage and integrate quality mentoring into their efforts;
 Whereas young people across the Nation make everyday choices that lead up to life’s big decisions without sufficient guidance and support;
 Whereas a mentor is a caring, consistent presence who devotes time to help a young person discover personal strength and achieve his or her potential through a structured and trusting relationship;
 Whereas quality mentoring encourages positive choices, promotes self-esteem, supports academic achievement, and introduces young people to new ideas;
 Whereas mentoring programs have been shown to be effective in helping young people make healthy choices, and youth who meet regularly with their mentors are 46 percent less likely than their peers to start using illegal drugs;
 Whereas research shows that young people who were at risk for not completing high school but who had mentors were 55 percent more likely to be enrolled in college, 81 percent more likely to report participating regularly in sports or extracurricular activities, more than twice as likely to say they held a leadership position in a club or sports team, and 78 percent more likely to pay it forward by volunteering regularly in their communities, and that 90 percent are now interested in becoming mentors themselves;
 Whereas mentoring can play a role in helping young people attend school regularly, as research shows that students who meet regularly with their mentors are 52 percent less likely than their peers to skip a day of school and 37 percent less likely to skip a class;
 Whereas youth development experts agree that mentoring encourages positive youth development such as finishing homework, having healthy social interactions, and has a positive impact on a young person’s growth and success;
 Whereas mentors prepare young people for professional careers by helping them set career goals, introducing them to industry professionals, and helping them train for and find jobs;
 Whereas mentoring relationships are a shared opportunity for learning and growth, changing both the mentor and the mentee;
 Whereas all of the above listed benefits link youth to economic and social opportunity while also strengthening our communities; and
 Whereas despite these benefits, 9 million young people in the United States feel isolated from meaningful connections with adults outside their homes, constituting a mentoring gap that demonstrates a need for collaboration and resources: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes National Mentoring Month;
 (2)recognizes the caring adults who serve as staff and volunteers at quality mentoring programs and who help our young people find inner strength and reach their full potential;
 (3)acknowledges that mentoring is beneficial because it supports educational achievement, encourages self-confidence, reduces juvenile delinquency, improves life outcomes, and strengthens communities;
 (4)promotes the creation and expansion of quality mentoring programs across the country to equip young people with the tools needed to lead healthy and productive lives; and
 (5)supports initiatives to close the mentoring gap. 